IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


JOYCE CONYERS-CARSON,                   : No. 41 EAL 2016
                                        :
                 Petitioner             :
                                        : Petition for Allowance of Appeal from
                                        : the Order of the Superior Court
           v.                           :
                                        :
                                        :
GERMANTOWN HOMES, EINSTEIN              :
MEDICAL CENTER, NEW COURTLAND           :
LIFE NETWORK, AND TEMPLE                :
UNIVERSITY HOSPITAL,                    :
                                        :
                 Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 2nd day of June, 2016, the Petition for Allowance of Appeal is

DENIED.